UNREDACTED  VERSION OF THE
     Case 3:18-cv-04978-JD  DOCUMENT
                           Document 258 REFILED   PURSUANT
                                        Filed 02/17/21 Page 1TO
                                                              of DKT.
                                                                 4    253


                                                                                       Geoffrey Graber
                                                                                        (202) 408-4600
                                                                             ggraber@cohenmilstein.com

                                            July 20, 2020
Via ECF

The Honorable James Donato
United States District Court for the Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102

              Re:    DZ Reserve, et al. v. Facebook, Inc., Case No. 3:18-cv-04978

Dear Judge Donato:

        Plaintiffs seek an order to compel production of targeting criteria data. This data reflects
the demographic criteria utilized by putative class member advertisers to target their ads. 1
Facebook does not dispute the relevancy of the targeting data, which is relevant both to identifying
class members, and because Facebook intends to use this information at class certification to argue
that purported differences in targeting criteria create individualized issues. Facebook admits it
possesses the targeting data but refuses to produce it, arguing that the production would be unduly
burdensome, as it would take 3 months and the dedication of a Facebook data scientist. But this
amount of time is not disproportionate to the needs of the case – and it is less time than it has taken
for Facebook to produce other data (including data Facebook unilaterally chose to produce).
Instead of producing the data, Facebook insists on using a sample of 5,000 advertisers out of
millions. This approach, however, would not allow Plaintiffs to identify the class. And, even in
Facebook’s estimation, a sample would still take 6 weeks to produce, which would not save any
meaningful amount of time. Tellingly, Facebook refuses to agree to any limitation on its class
certification arguments in the event it is permitted to utilize a sample. Facebook’s motive is clear
– it seeks to rely on information it refuses to produce. This is clearly improper. Fed. R. Civ. P.
37(c)(1). If Facebook is permitted to utilize a sample, it must be precluded from relying on
differences in targeting criteria for its class certification defense. See Apple Inc. v. Samsung Elecs.
Co., 2013 WL 4426512, at *3 (N.D. Cal. Aug. 14, 2013).
        Plaintiffs certify they met and conferred with Facebook regarding this issue. Prior to filing,
Plaintiffs shared with Facebook a draft of this motion and the supporting declaration. After
reviewing Plaintiffs’ motion, Facebook declined to produce the full set of targeting data.
        Facebook asserts it will take approximately 3 months to produce the targeting data –
less time than it has taken Facebook to produce other transactional data. On September 23,
2019, Plaintiffs requested documents sufficient to show the audience targeting criteria for putative
class members’ advertisements. (Ex. 1, RFP No. 45; Ex. 2, Facebook’s Response.) Facebook
admits it “has identified data responsive to Plaintiffs request,” but contends it would be unduly
burdensome to produce it. On June 23, 2020, Facebook provided a declaration stating the data
consists of 12-20 TB decompressed (meaning the currently compressed data is approximately 3-7
TB). According to Facebook, it will take approximately 3 months to produce this data—less time

1
    All information sought herein relates to putative class member advertisers, not Facebook users.


                                                  1
          Case 3:18-cv-04978-JD Document 258 Filed 02/17/21 Page 2 of 4


                                                                                         Geoffrey Graber
                                                                                          (202) 408-4600
                                                                               ggraber@cohenmilstein.com

than it has taken Facebook to produce other transactional data, including Potential Reach records.
(Facebook still has not produced Potential Reach records and transactional data that Facebook said
it was working to produce in early March 2020, over 4 months ago.) Plaintiffs requested the
targeting data in September 2019. Had Facebook diligently responded, it could have produced the
data months ago.
         Curiously, even though it is no more burdensome to produce the targeting data than other
data produced in this litigation (including data Facebook unilaterally chose to produce), Facebook
refuses to produce this data. After reviewing Facebook’s declaration, Plaintiffs’ expert noted that
Facebook’s proposed methodology to transfer the data could easily be scaled by devoting
additional servers and/or hard drives to the project. (Facebook maintains approximately 30,000
servers.) Plaintiffs’ expert also noted that, depending on the format of the data, he could probably
accept the data in its current, compressed state. This would allow Facebook to simply transfer the
files – as they are – to a small hard drive, thereby reducing any burden on Facebook considerably.
Plaintiffs’ expert estimates the process would take 15 hours. Facebook, however, refuses to
identify the format of the data or explain why it will not scale its efforts. (Cowan Decl.)
         Facebook does not dispute the relevancy of the targeting data. Plaintiffs seek to use the
targeting data to identify the class, a permissible and essential use of discovery. In re Intuit Data
Litig., 2017 WL 3616592 (N.D. Cal. Aug. 23, 2017), citing Doninger v. Pac. Northwest Bell, Inc.,
564 F.2d 1304, 1313 (9th Cir. 1977). Here, advertisers who used certain targeting criteria may need
to be excluded from the class definition. For example, because Facebook does not possess Potential
Reach records for some ad campaigns, Plaintiffs will require targeting data to determine the
Potential Reach for those ad campaigns. Another example: some advertisers may need to be
excluded because they targeted ads based on lists of people uploaded by the advertiser rather than
being targeted to Facebook users. Identifying advertisers who should be excluded requires
production of the full targeting data. The requested information is also necessary to rebut a core
Facebook class certification defense: Facebook intends to argue Potential Reach was not distorted
for advertisers with certain targeting criteria, thus (according to Facebook) raising individual
issues. Plaintiffs’ expert will use the targeting data to rebut this defense by showing that all putative
class members received a distorted Potential Reach number, regardless of targeting criteria.
        Facebook has failed to demonstrate that it is unduly burdensome to produce the
requested targeting data. Facebook admits it has identified the requested targeting data.
Facebook contends, however, it will be too burdensome to produce the data because it will take
approximately three months, and will require the dedication of a Facebook data scientist. If true,
this amount of effort would not be disproportionate: this is a class action on behalf of millions of
Facebook advertisers, and the information is highly relevant. See In re eBay Seller Antitrust Litig.,
2009 WL 2524502 (N.D. Cal. Aug. 17, 2009) & 2009 WL 3613511 (N.D. Cal. Oct. 28, 2009)
(ordering eBay to produce data notwithstanding eBay’s claim that production would require 6
months and cost as much as $300,000); Gonzales v. Google, Inc., 234 F.R.D. 674, 683 (N.D. Cal.
2006) (ordering production despite the need for Google to create “new code to format and extract




                                                   2
          Case 3:18-cv-04978-JD Document 258 Filed 02/17/21 Page 3 of 4


                                                                                       Geoffrey Graber
                                                                                        (202) 408-4600
                                                                             ggraber@cohenmilstein.com

query and URL data from many computer banks”). 2 Facebook’s burden argument should also be
rejected because it can be easily resolved. As Plaintiffs’ expert explained, Facebook could scale
up its process by simultaneously transferring data to multiple servers, or transferring the data from
the single server to multiple hard drives. This would reduce the time to transfer the data from 8
weeks to 1-2 days. Alternatively, Facebook could inform Plaintiffs how the data is currently
formatted; depending on the format, Facebook could simply turn the data over to Plaintiffs on a
hard drive (or a set of thumb drives). Facebook refuses to tell Plaintiffs how the data is formatted.
         The Court should reject Facebook’s self-serving “sampling” proposal. Instead of
producing the targeting criteria data, Facebook demands that Plaintiff accept a “sample” based on
5,000 advertisers, out of millions. But, a sample cannot be used to identify the class. This alone
renders the proposal inadequate. Mervyn v. Atlas Van Lines, Inc., 2015 WL 12826474, at *4 (N.D.
Ill. Oct. 23, 2015) (rejecting sampling where a “a robust production is necessary to allow Plaintiff
an opportunity to accurately define the class in a way that might satisfy the requirements of Rule
23.”). Facebook’s sampling proposal is self-serving. As Plaintiffs’ expert has noted, 5,000
advertisers is insufficient given that Facebook has provided no information regarding the
composition of the targeting criteria. The sample risks being nothing more than a set of cherry-
picked data curated by Facebook to support its defense. (Cowan Decl.) Moreover, Facebook’s
sampling proposal will not save any meaningful amount of time. According to Facebook,
producing a sample will take up to 6 weeks, not including the time it will take for Plaintiffs to
verify that the sample is statistically reliable. Given the importance of the data, there is no reason
to allow Facebook to utilize a sample, rather than providing the full data set.
         If Facebook is permitted to produce a sample, Facebook must be precluded from using
targeting criteria as a defense at class certification, or from using the sample to prevent Plaintiffs
from identifying the class. Facebook cannot use information it refuses to produce. Cf. Fed. R. Civ.
P. 37(c)(1) (“If a party fails to provide information . . . as required by Rule 26(a) or (e), the party
is not allowed to use that information . . . to supply evidence on a motion, at a hearing, or at a
trial”). A similar issue arose in Apple Inc. v. Samsung. There, Samsung requested data from
Apple’s systems that pertained to damages, and Apple objected on burden grounds. 2013 WL
4426512, at *3-4. Recognizing that “more granular data” could have been produced, the court
precluded Apple from challenging Samsung’s experts “in any way that could have been supported
by” certain information that Samsung requested, but Apple ultimately did not have to produce. Id.
The same preclusion is appropriate here.
                                                         Respectfully submitted,
                                                          /s/ Geoffrey Graber

2
  In its March 12 brief, Facebook cited to Robinson v. Chefs’ Warehouse, 2017 WL 836944 (N.D.
Cal. Mar. 3, 2017) and In re Facebook Privacy Litig., 2015 WL 3640518 (N.D. Cal. June 11, 2015)
to argue for sampling. These cases are inapposite. There plaintiffs sought information to contact
potential class members. In Facebook Privacy, plaintiffs wanted to “find a proper representative
to keep the case alive.” 2015 WL 3640518 at *3. And, in Robinson, plaintiffs only sought a sample
to begin with—which defendant was ordered to produce. See Case No.15-cv-05421, ECF No. 58.


                                                  3
        Case 3:18-cv-04978-JD Document 258 Filed 02/17/21 Page 4 of 4


                                                                           Geoffrey Graber
                                                                            (202) 408-4600
                                                                 ggraber@cohenmilstein.com

                                              Geoffrey Graber (counsel for Plaintiffs)
cc:   Counsel for All Parties (via ECF)




                                          4
